Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to Applicant’s remarks received on June 1, 2022.
3.	Claims 1-4 are pending in this application.
Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2012-0038870, filed on April 16, 2012; Application No. KR 10-2012-0066606, filed on June 21, 2012; Application No. KR 10-2012-0067925, filed on June 25, 2012; Application No. KR 10-2012-0071933, filed on July 2, 2012; Application No. KR 10-2012-0077012, filed on July 16, 2012; Application No. KR 10-2012-0108925, filed on September 28, 2012; Application No. KR 10-2012-0112598, filed on October 10, 2012; and Application No. KR 10-2013-0041863; filed on April 16, 2013.
5.	This application discloses and claims only subject matter disclosed in prior application no 14/391,151, filed October 7, 2014,  and application no 16/778,313, filed February 12, 2021 and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
6. 	Applicant’s claim for the benefit of a prior-filed application PCT/KR2013/003206, filed on April 16, 2013 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121,365(c), or 386(c) is acknowledged.
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on May 16, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
8.	The terminal disclaimer filed on June 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,958,918 B2 and U.S. 10,595,026 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
9.	Claims 1-4 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Chen et al.(US 2013/0182755 A1) and Schwarz et al.( H. Schwarz, D. Marpe and T. Wiegand, "Overview of the Scalable Video Coding Extension of the H.264/AVC Standard," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 17, no. 9, pp. 1103-1120, Sept. 2007. doi: 10.1109/TCSVT.2007.905532) fails to teach or reasonable suggest the features of :
“receiving an extension flag indicating whether information for multiple layers is provided; 
receiving, in a case where the extension flag indicates that the information for the multiple layers is provided, representation format number information indicating a number of representation formats for the multiple layers; 
obtaining the representation formats based on the number determined by the representation format number information…”, as recited in independent claim 1, along with all the other limitations.
Independent claims 3 and 4 recites a non-transitory computer-readable recording medium and an apparatus for performing video decoding comprising similar limitations as independent claim 1, therefore, claims 3 and 4 are allowed for similar reasons.
With regards to claim 2, the closest prior art of record Chen et al.(US 2013/0182755 A1) and Schwarz et al.( H. Schwarz, D. Marpe and T. Wiegand, "Overview of the Scalable Video Coding Extension of the H.264/AVC Standard," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 17, no. 9, pp. 1103-1120, Sept. 2007. doi: 10.1109/TCSVT.2007.905532) fails to teach or reasonable suggest the features of :
“determining whether information for multiple layers is provided; 
encoding an extension flag in a video parameter set based on the determination; 
encoding, in a case where the extension flag indicates that the information for multiple layers is provided, representation formats for the multiple layers and representation format number information indicating a number of the representation formats…”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482      

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482